Citation Nr: 0633393	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.  He died in March 2001, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of March 2002, 
which denied service connection for the cause of the 
veteran's death.

The Board notes that the issue of eligibility for Chapter 35 
Survivors' and Dependents' Educational Assistance was also 
listed by the RO as an issue on appeal. However, the 
appellant has not specifically claimed Chapter 35 educational 
benefits. Moreover, Chapter 35 educational benefits would be 
a normal result of a favorable finding on service connection 
for the cause of a veteran's death.  Under the circumstances, 
the Board finds no separate appellate issue of Chapter 35 
educational benefits eligibility.

In October 2003, the Board upheld the RO's denial of this 
claim.  The appellant appealed this decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In March 2006, 
the Court vacated and remanded the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The facts of this case are complex.  The veteran had active 
service from August 1943 to November 1945.  During the 
veteran's lifetime, service connection was established for 
residuals of a gunshot wound of the left leg with incomplete 
paralysis of the peroneal nerve (rated 30 percent for many 
years preceding death), and for residuals of shell fragment 
wounds of the right elbow, right index finger, and left 
little finger (all rated noncompensable).

VA treatment records dated from July to December 2000 show 
that the veteran was initially seen in July 2000, complaining 
of drop foot, stating that he dragged the foot when he 
walked, which caused him to stagger and fall.  He said that 
the symptoms had persisted for the past 6 to 8 months.  He 
reported that the left leg had never been in the same state 
as the right foot, but had been much better a year earlier. 

On examination, radial, dorsalis pedis, and posterior tibial 
pulses were 1+ and equal bilaterally.  He had good capillary 
refill, and there was no edema noted. He was wearing an ankle 
brace on the left foot, and once it was removed, he had 
evidence of a foot drop.  He had no sensation to light touch 
on the anterior aspect of his leg from the knee to the 5th 
toe.  Balance and coordination appeared diminished secondary 
to left foot strain.  He walked with an obvious limp.

On an orthopedic consultation in August 2000, the veteran 
complained of progressively worsening foot drop to the left 
foot, as well as intowing of the left foot with ambulation.  
On examination, he was wearing a splint on the left ankle. He 
had marked scarring to the left lower extremity without 
drainage.  The left ankle did not have any atrophy, effusion, 
or instability.  Active range of motion in the left ankle was 
dorsiflexion to 5 degrees, plantar flexion to 30 degrees, 
medial rotation to 20 degrees, and lateral rotation to 5 
degrees.  Neuro-vascular was grossly intact. The assessment 
was foot drop secondary to peroneal nerve entrapment.

On a VA examination in December 2000, the veteran complained 
of progressively worsening drop foot.  He wore a brace which 
helped, but complained that the brace did not fit well.  On 
examination, there was decreased dorsiflexion of 10 degrees. 
Plantar flexion was 15 degrees.  There was no tenderness.  
There was some atrophy in the left lower leg noted as well as 
scarring, with a significant amount of tissue and some muscle 
loss.

According to a January 2001 evaluation by "F.B.G.", M.D., 
the veteran said that he had severely damaged his peroneal 
nerve in service.  He said that after using a drop foot brace 
for a number of years, he had regained peroneal function, but 
in recent months, he had again begun to develop a drop foot 
on the left side associated with some paresthesias in the big 
toe. 

On examination, he had dorsiflexion of the foot to neutral, 
which seemed limited at that point due to a tight heel cord.  
He was able to withstand moderate resistance to dorsiflexion.  
He had scarring over the lower proximal leg in the area of 
the peroneal nerve.  He did not have any dysesthesia, 
although he had mild decreased sensation over the medical 
aspect of the foot and some gastroc atrophy.  The impression 
was partial left peroneal paresis. 

Dr. G. commented that although the veteran did have some 
peroneal function, it was true that this was not complete.  
He did not feel that surgical intervention was appropriate.  
He expected that it was probably just long term scarring and 
long term atrophy of the musculature that was resulting in 
the weakness.  He felt the brace he had was not adequate, and 
that he would be benefited by a custom brace.  He had also 
shown him some stretching and strengthening exercises.  It 
was noted that a copy of the report was sent to "M.P.", 
M.D.

Records from St. Mary's Hospital show the veteran's 
hospitalization in that facility from February to March 2001.  
He was initially hospitalized in the surgical unit on 
February 12, transferred to the rehabilitation unit on 
February 26, and finally transferred to the medical unit on 
March 12.  He died while hospitalized on March 31, 2001.  
Although Dr. P. is noted to be the veteran's primary care 
physician, there is no mention in any of these records of his 
being involved in the care of the veteran during this period.

The records show that the veteran was initially admitted to 
undergo a transurethral resection of the prostate, and was 
found to have some cancer of the prostate.  During the 
hospitalization, he was found to be severely weak, which was 
determined to be a progressively worsening condition.  After 
the TURP, he could not get out of bed, or move his upper or 
lower extremities.  A magnetic resonance imaging (MRI) scan 
disclosed severe cervical stenosis in the spinal canal with 
compression of the spinal cord.  He was found to have a 
spondylitis cervical myelopathy.  Electromyogram and nerve 
conduction studies of the lower extremities in February 2001 
were consistent with severe chronic incomplete involvement of 
the common peroneal nerve distal to the innervation of the 
short head of the biceps femoris with reinnervation being 
complete, with no sign of acute peroneal nerve involvement.

The records disclose that prior to the hospitalization, the 
veteran had been experiencing progressive weakness of the 
lower extremities dating back to the fall of 2000, when he 
began experiencing progressive weakness in his lower and 
upper extremities.  He was having difficulty with ambulation, 
which his family initially thought was due to nerve weakness 
in this left foot due to previous gunshot wound injury that 
had left him with a peroneal nerve palsy and a foot drop.  He 
had worn orthotic devices over the past several years for the 
foot drop, and they thought that the gait instability and 
incoordination with a tendency to fall were due to that 
problem.  Nevertheless, the weakness in his arms and legs 
continued to progress, and, around Christmas, he had to use a 
cane and have assistance with ambulation due to weakness and 
instability in his gait. 

In January, he sustained a fall where he hit the undersurface 
of his chin and had a hyperextension type of injury.  Since 
then, he underwent a precipitous decline in neurological 
function with regard to both upper and lower extremities. 
Shortly after the fall, he started using a walker, but had 
extreme difficulty with ambulation due to weakness n his 
extremities and balance problems with regard to his gait.  He 
also had some history of neck pain radiating into his 
shoulders, which had also been increasing over the past 
several months.  A neurosurgical consultation resulted in an 
impression of progressive cervical spondylitic myelopathy, 
progressive central cord syndrome with incomplete 
quadriparesis (spastic), severe C3-4 an C5-6 spondylosis with 
central canal stenosis and neural foraminal stenosis with 
decompression of the spinal cord and nerve root, and 
moderately severe C4-5 and C6-7 spondylosis with stenosis and 
compression of the neural elements.  It was felt that the 
veteran needed decompression surgery and fusion, and he was 
transferred to the rehabilitation unit to improve his 
neurological status prior to surgery

According to the neurosurgical death summary dated in April 
2001, the veteran's family reported that his weakness had 
been quite severe in the months leading up to his 
hospitalization in February 2001.  During Christmas, he had 
been so weak he required assistance from family members just 
to get up and ambulate. The decline began in the early fall 
of the year 2000, around August or September when the family 
noticed he was having falls due to stiffness and weakness in 
the lower extremities.  

The veteran's family attributed his falls to his service 
connected injury, however, the Board much not that that the 
injury had occurred more than 50 years ago (World War II) and 
had been stable for quite some time.  

The veteran was 82 when he died. 

The progression of his weakness in the lower and upper 
extremities continued, requiring the use and assistance of a 
walker, and finally he became so weak that he was essentially 
bedridden for several weeks. 

The veteran underwent some improvement during rehabilitation, 
but then he plateaued.  He was transferred on March 12, 2001, 
to undergo cervical laminectomy and fusion.  However, surgery 
was delayed due to urinary tract infection, followed by renal 
insufficiency and malnutrition.  The surgery was finally 
conducted on March 27, after dramatic improvement in his 
renal function and nutritional state. The surgery was 
successful; however, on the third post-operative day, he had 
a gastrointestinal bleed, followed by renal failure, and 
atrial fibrillation, and he was placed on a ventilator. 

It was eventually determined that no heroic measures should 
be taken, and the veteran died, with a primary diagnosis of 
cardiopulmonary arrest, and secondary diagnoses of acute 
gastrointestinal bleed from Mallory-Weiss tear and duodenal 
ulcer, acute renal failure, urinary tract infection, 
adenocarcinoma of the prostate, severe spondylitic cervical 
myelopathy with partial quadriparesis, and atrial 
fibrillation.

According to the death certificate, the veteran died in March 
2001 of cardio-pulmonary arrest, due to gastro-intestinal 
hemorrhage.  Other significant conditions contributing to 
death but not resulting in the underlying cause was cervical 
spondylitic myelopathy.  Added to the contributory cause of 
death, in different handwriting, was "worsened by a fall, 
caused by peroneal nerve palsy and foot drop." 

The death certificate was signed by "M.D.F.", M.D.  
According to a notation on a copy of the death certificate, 
the addition was not on the official death certificate filed 
with the vital records department.

In a statement dated in July 2001, the appellant said that 
Dr. F. signed the death certificate, but Dr. P. who was also 
treating the veteran discussed the case with Dr. F. and they 
agreed that he could make an addition to the death 
certificate.

In a letter dated in July 2001, "G.M.P." Jr., M.D., wrote 
that he had added "worsened by a fall, caused by peroneal 
nerve palsy and foot drop" to the death certificate.  The 
doctor said he made the change at the request of the 
veteran's widow, who thought it would result in benefits.  

On a statement dated in October 2001, the appellant said that 
in early January 2001, the veteran fell in their home, 
striking his chin on the wall, which pushed his head back, 
and he then slid to the floor.  His chin was scraped and he 
was bruised from the fall.  He did not seek medical attention 
for this fall, providing evidence against this claim. 

The appellant noted that by the time he was hospitalized in 
February 2001, he was not able to walk.  He could stand for a 
few minutes with the aid of a walker, but could not move his 
left foot forward to take and step, and had lost most of the 
use of his hands.

In a December 2001 addendum to his previous letter, Dr. P. 
said that due to the paresis described in Dr. G.'s note, the 
veteran fell often and this could contribute to the neck 
problem.

The central theory of entitlement is that veteran had a war 
injury from World War II that caused his foot drop, which 
made him fall, which led to a compression of the cervical 
spine, which, in turn, eventually caused or somehow 
contributed to his death, despite the fact that the veteran 
died of cardio-pulmonary arrest, due to gastro-intestinal 
hemorrhage. 

The Board finds that basis of this theory is very unclear.

The Court indicated that the issue of whether the service 
connected disorder caused the fall was addressed by the Board 
inadequately.  In this regard, it is important to note that 
in determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
"substantially or materially"; that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (2006).  
38 C.F.R. § 3.312(c)(4) states:

There are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

In light of the Court's decision, the Board believes that a 
medical opinion is required to attempt, if possible, to 
address this question in some meaningful manner under the 
Court's recent decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In Lathan v. Brown, 7 Vet. App. 359 (1995), 
the Court held that a remand of that case was necessary for 
VA to obtain a medical opinion which would enable it to give 
careful consideration, as required by 38 C.F.R. § 3.312(c), 
to the issue of any contribution of the veteran's service-
connected disability to his death.  Lathan, 7 Vet. App. at 
367 (citations omitted).  The Court stated, in pertinent 
part:

In ordering a medical opinion, VA should 
consider the feasibility of requesting 
that the physician express in percentage 
terms the probability that the veteran's 
service-connected disability caused or 
contributed to death.

Id.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Based on the above, the case is REMANDED for the following 
actions:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.   Following the above, the RO should 
arrange for a VA physician to review the 
claims folder or the pertinent medical 
records contained therein, including the 
Court's clear outline of the history of 
this case, dated March 2006, and this 
remand.  The physician is requested to 
render an opinion concerning the 
following: 

(a)  Is it as least as likely as not that 
the veteran's fall was caused by his 
service connected disorder?

(b)  What were the immediate and 
secondary causes of
death of the veteran?

(c)  If the fall was found to be caused 
by the service connected disorder, is it 
as least as likely as not that this fall 
was a contributory cause of the veteran's 
death?

(d)  If feasible, the physician should 
express in percentage terms the 
probability that the veteran's service 
connected condition caused or contributed 
to death (this is not required).

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition remains unfavorable, the 
RO should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



